

114 S902 IS: To prohibit trespassing on critical infrastructure used in or affecting interstate commerce to commit a criminal offense.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 902IN THE SENATE OF THE UNITED STATESApril 13, 2015Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit trespassing on critical infrastructure used in or affecting interstate commerce to
			 commit a criminal offense.
	
		1.Trespassing on critical infrastructure used in or affecting interstate commerce to commit crime
 (a)In generalChapter 65 of title 18, United States Code, is amended by adding at the end the following:  1370.Trespassing on critical infrastructure used in or affecting interstate commerce to commit crime (a)DefinitionIn this section, the term critical infrastructure—
 (1)means physical systems and assets so vital to the United States that the incapacity or destruction of such systems and assets would have a debilitating impact on security, national economic security, national public health or safety, or any combination of those matters; and
 (2)includes a landmark, structure, or other object— (A)declared to be a national monument under section 2 of the Act of June 8, 1906 (commonly known as the Antiquities Act of 1906) (16 U.S.C. 431); or
 (B)established as a national monument by an Act of Congress. (b)ProhibitionIt shall be unlawful to knowingly go on any critical infrastructure used in or affecting interstate commerce, with intent to commit a criminal offense.
 (c)PenaltyAny person who violates subsection (b) shall be fined under this title, imprisoned for not more than 5 years, or both..
 (b)Technical and conforming amendmentThe table of sections for chapter 65 of title 18, United States Code, is amended by adding at the end the following:
				1370. Trespassing on critical infrastructure used in or affecting interstate commerce to commit
			 crime..